                                       UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
Hearing Information:
                       Debtor:    THOMAS E. BLACK
                 Case Number:     4:16-BK-12086-BMW          Chapter: 7

          Date / Time / Room:     TUESDAY, MAY 07, 2019 11:00 AM COURTROOM 446

         Bankruptcy Judge:        BRENDA M. WHINERY
              Courtroom Clerk:    REBECCA VOLZ
                Reporter / ECR:   SHARON GIFFORD                                                                0.00


Matter:
              ADV: 4-17-00115
              Margret Janello vs THOMAS E BLACK
              RULE 7016 SCHEDULING CONFERENCE (SET AT HEARING HELD 12/03/18) (CONT. FROM 01/07/19) (CONT.
              FROM 03/14/19)
              R / M #: 44 / 0



Appearances:

        TOM LAUE, REPRESENTING THOMAS BLACK AND APPEARING IN PERSON
        KEVIN BONNER, REPRESENTING MARGRET JANELLO AND APPEARING BY VIDEO
Proceedings:                                                                                             1.00


        The parties report that they are not ready to set a trial date yet.

        Mr. Bonner reports that he began Mr. Black's deposition. The deposition was continued due to
        Mr. Black's health. Mr. Black was able to locate some additional tax returns. The parties are
        still waiting on receipt of some tax returns from the IRS. The deposition will be resumed once
        the tax returns have been received. He requests a continued hearing in approximately 60
        days.

        Mr. Laue agrees to a continued hearing in 60 days. He believes that there may be a motion for
        summary judgment. He will assess whether or not he will be deposing Ms. Janello.

        COURT: A CONTINUED HEARING IS SET FOR MONDAY 07/15/19 AT 2:45 P.M. PARTIES MAY
        APPEAR IN TUCSON COURTROOM 446 OR PHOENIX COURTROOM 301. AT THE CONTINUED
        HEARING, THE COURT WILL SET THE DEADLINE FOR DISPOSITIVE MOTIONS.




    Case 4:17-ap-00115-BMW                   Doc 79 Filed 05/07/19 Entered 05/10/19 14:22:02 Desc
Page 1 of 1                                                                              05/10/2019 2:21:47PM
                                             Main Document Page 1 of 1
